J-S31001-16 & J-S31002-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: L.B.M., A MINOR,       IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                     Appellee



APPEAL OF: J.P., MOTHER
                                           No. 1834 MDA 2015


           Appeal from the Order Entered September 25, 2015
            In the Court of Common Pleas of Franklin County
                 Orphans' Court at No(s): 42-Adopt-2014


IN RE: ADOPTION OF: A.D.M., A MINOR,       IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                     Appellee



APPEAL OF: J.P., MOTHER
                                                No. 1835 MDA 2015


           Appeal from the Order Entered September 25, 2015
            In the Court of Common Pleas of Franklin County
                 Orphans' Court at No(s): 41-Adopt-2014


IN THE INTEREST OF: L.B.M., A MINOR,       IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                     Appellee



APPEAL OF: J.P.
                                                No. 1836 MDA 2015



           Appeal from the Order Entered September 25, 2015
             In the Court of Common Pleas of Franklin County
           Juvenile Division at No(s): CP-28-DP-0000050-2013
J-S31001-16 & J-S31002-16




IN THE INTEREST OF: A.D.M., A MINOR,             IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee



APPEAL OF: J.P.
                                                    No. 1837 MDA 2015


              Appeal from the Order Entered September 25, 2015
                In the Court of Common Pleas of Franklin County
              Juvenile Division at No(s): CP-28-DP-0000051-2013


BEFORE: SHOGAN, OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                              FILED MAY 31, 2016

       J.P. (“Mother”) appeals from the orders involuntarily terminating her

parental rights to her sons, L.B.M. (born in May of 2011) and A.D.M. (born in

March of 2007) (collectively “the Boys”), changing their permanency goals to

adoption, and denying Mother’s motion to modify placement.1 We affirm.

       Mother voluntarily referred the Boys to Franklin County Children and

Youth Service (“the Agency”) on or about July 3, 2013, because she was

without proper housing and resources to care for them.2 Following a shelter

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  This Court sua sponte consolidated the above-captioned appeals. Order,
11/20/15.
2
  The Boys’ natural father, J.D.M. (“Father”), was incarcerated at the time of
their placement. Father’s rights were involuntarily terminated by order of
court on November 25, 2014. This Court affirmed that decision. In re
(Footnote Continued Next Page)


                                           -2-
J-S31001-16 & J-S31002-16



care hearing on July 5, 2013, the Boys remained in the Agency’s care.

Following a hearing on July 11, 2013, the Boys were adjudicated dependent

pursuant to 42 Pa.C.S. § 6302(1) and placed in foster care. The trial court

appointed Attorney Kristen Hamilton as the Boys’ guardian ad litem (“the

GAL”). Order of Court, 7/8/13.

      During the Boys’ placement, the trial court conducted six permanency

review hearings: October 8, 2013; January 2, 2014; April 14, 2014;

October 3, 2014; January 26, 2015; and May 19, 2015.         At each hearing,

Mother was ordered to obtain suitable housing and financial stability, to

maintain consistent visitation with the Boys, to comply with the terms of her

criminal sentence and probation, and to participate in a psychological

evaluation and follow any recommendations.        As of April of 2014, Mother

was not compliant with her permanency plan.        Permanency Review Order,

4/21/14, at 1.         Moreover, since the Boys’ placement, Mother had been

incarcerated four times: 7/5/13 to 10/2/13; 10/24/13 to 11/6/13; 12/12/13

to 4/24/14; and 5/5/14 to 6/20/14. Permanency Review Order, 11/25/14,

at 1; N.T., 10/3/14, at 12.

      The Agency filed a petition for termination of Mother’s parental rights

on August 6, 2014. Following a hearing on October 3 and 24, 2014, the trial

court declined to terminate Mother’s parental rights due to the Agency’s

                       _______________________
(Footnote Continued)

L.B.M., 94 MDA 2015, 122 A.3d 1132 (filed June 15, 2015) (unpublished
memorandum).



                                            -3-
J-S31001-16 & J-S31002-16



failure to establish by clear and convincing evidence grounds under section

2511(a)(2), (5), or (8), and due to Mother’s demonstrated progress, her

stable housing and employment, and the emotional bond between Mother

and the Boys, especially A.D.M. Decree, 11/25/14, at 13–21.

     Mother filed a motion for modification of placement on July 2, 2015,

requesting that the Boys be placed with their maternal grandparents:

grandmother B.O. and step-grandfather R.O.        Motion for Modification of

Placement, 7/2/15, at ¶¶ 4–10. The GAL and the Agency filed answers on

July 15, 2015, and July 20, 2015, respectively, opposing modification of the

Boys’ placement in foster care.

     The GAL filed a petition for termination of mother’s parental rights on

August 4, 2015 (“the Petition”), and a motion to incorporate the previous

proceedings on August 28, 2015. Mother filed a motion to appoint counsel

for the Boys on August 8, 2015, to which the Agency and the GAL filed

separate answers on August 31, 2015.       The trial court granted the GAL’s

motion to incorporate the prior proceedings and denied Mother’s request for

counsel. Orders of Court, 9/19/15.

     The trial court held a hearing on the GAL’s petition for termination and

simultaneously received evidence on Mother’s motion for modification of

placement on September 15 and 18, 2015.        In separate orders, the trial

court denied Mother’s motion for modification, terminated Mother’s parental

rights to the Boys pursuant to 23 Pa.C.S. § 2511(a)(2), (5), and (8), and

changed their permanency goals to adoption. Orders of Court, 9/22/15, and

                                     -4-
J-S31001-16 & J-S31002-16



9/25/15. Mother filed a timely notice of appeal and a concise statement of

errors   complained   of   on   appeal   pursuant   to   Pa.R.A.P.   1925(b)   on

October 20, 2015.     Thereafter, the trial court filed its Pa.R.A.P. 1925(a)

opinion on December 7, 2015.

     Mother presents the following statement of issues for our review:

     1. The trial court erred in determining that the Guardian Ad
        Litem established the statutory grounds by clear and
        convincing evidence for terminating [Mother’s] parental rights
        pursuant to 23 Pa.C.S. § 2511(a)(2), (a)(5) and (a)(8) when
        Mother voluntarily sought the initial placement of the [Boys]
        due to homelessness, remedied the conditions which led to
        the voluntary placement of the [Boys] by having stable
        housing for over a year, and exhibited a strong bond with the
        [Boys].

     2. The trial court erred in not appointing legal counsel for the
        [Boys] in a contested involuntary termination of parental
        rights hearing as required by a clear mandate of 23 Pa.C.S. §
        2313(a) and particularly in light of the Guardian Ad Litem and
        [A.D.M.’s] position on termination being oppositional; thus
        making the Guardian Ad Litem unable to effectively and
        adequately effectuate the duty of loyalty to [A.D.M.] required
        as legal counsel.

     3. The trial court erred in changing the goal from reunification to
        adoption where a bond exists between Mother and the [Boys]
        and where Mother made substantial progress toward the
        circumstances which necessitated the original placement
        when Mother had safe, stable housing and employment for
        over a year, maintained consistent visitation with the [Boys],
        and was compliant with her drug and alcohol treatment.

     4. The trial court erred in denying Mother’s motion for the
        [Boys] to be placed with their maternal grandparents when
        the [Boys] had a relationship with their grandparents their
        entire lives and the grandparents were approved as a kinship
        placement by Family Care Services following a home study.



                                     -5-
J-S31001-16 & J-S31002-16


Mother’s Brief at 4 (reformatted).

      We review these appeals with the following standards in mind:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotation

marks omitted).

      The termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101–2938, which requires a bifurcated

analysis:

            Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).


                                      -6-
J-S31001-16 & J-S31002-16


      In this case, the trial court terminated Mother’s parental rights

pursuant to section 2511(a)(2), (5), (8), and (b). We need only agree with

the trial court as to any one subsection of section 2511(a) in order to affirm.

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Additionally,

pursuant to section 2511(b), the trial court must determine whether

termination of parental rights would best serve the developmental, physical

and emotional needs of the child. In re C.M.S., 884 A.2d 1284, 1286–1287

(Pa. Super. 2005). “Intangibles such as love, comfort, security, and stability

are involved in the inquiry into the needs and welfare of the child.” Id. at

1287 (citation omitted). We have instructed that the trial court “must also

discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond.” Id.

      We analyze the trial court’s decision to terminate under section

2511(a)(2) and (b), which provide as follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                    * * *

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                    * * *


                                     -7-
J-S31001-16 & J-S31002-16


      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

      Disposition of a dependent child is governed by section 6351(e), (f),

(f.1), (f.2), and (g) of the Juvenile Act, 42 Pa.C.S. §§ 6301–6375, which

provides the trial court with the criteria for its permanency plan for the

subject child. “Pursuant to those subsections of the Juvenile Act, the trial

court is to determine the disposition that is best suited to the safety,

protection and physical, mental and moral welfare of the child.” M.T., 101
A.3d at 1173.

      Section 6351(e) of the Juvenile Act provides in pertinent part:

      (e) Permanency hearings.—

      (1) [t]he court shall conduct a permanency hearing for the
      purpose of determining or reviewing the permanency plan of the
      child, the date by which the goal of permanency for the child
      might be achieved and whether placement continues to be best
      suited to the safety, protection and physical, mental and moral
      welfare of the child....

42 Pa.C.S. § 6351(e).    Subsections 6351(f), (f.1), (f.2), and (g) prescribe

the pertinent inquiry for the reviewing court:

      (f) Matters to be determined at permanency hearing.—

                                     -8-
J-S31001-16 & J-S31002-16


     At each permanency hearing, a court shall determine all of the
     following:

     (1) The continuing necessity for and appropriateness of the
     placement.

     (2) The appropriateness, feasibility and extent of compliance
     with the permanency plan developed for the child.

     (3) The extent of progress made toward alleviating              the
     circumstances which necessitated the original placement.

     (4) The appropriateness and feasibility of the current placement
     goal for the child.

     (5) The likely date by which the placement goal for the child
     might be achieved.

     (5.1) Whether reasonable efforts were made to finalize the
     permanency plan in effect.

     (6) Whether the child is safe.

                                      * * *

     (9) If the child has been in placement for at least 15 of the last
     22 months or the court has determined that aggravated
     circumstances exist and that reasonable efforts to prevent or
     eliminate the need to remove the child from the child's parent,
     guardian or custodian or to preserve and reunify the family need
     not be made or continue to be made, whether the county agency
     has filed or sought to join an petition to terminate parental rights
     and to identify, recruit, process and approve a qualified family to
     adopt the child unless:

           (i) the child is being cared for by a relative best
           suited to the physical, mental and moral welfare of
           the child;

           (ii) the county agency has documented a compelling
           reason for determining that filing a petition to
           terminate parental rights would not serve the needs
           and welfare of the child; or


                                      -9-
J-S31001-16 & J-S31002-16


           (iii) the child’s family has not been provided with
           necessary services to achieve the safe return to the
           child’s parent, guardian or custodian within the time
           frames set forth in the permanency plan.

     (f.1)     Additional    determination.—Based         upon    the
     determinations made under subsection (f) and all relevant
     evidence presented at the hearing, the court shall determine one
     of the following:

     (1) If and when the child will be returned to the child’s parent,
     guardian or custodian in cases where the return of the child is
     best suited to the safety, protection and physical, mental and
     moral welfare of the child.

     (2) If and when the child will be placed for adoption, and the
     county agency will file for termination of parental rights in cases
     where return to the child’s parent, guardian or custodian is not
     best suited to the safety, protection and physical, mental and
     moral welfare of the child.

     (3) If and when the child will be placed with a legal custodian in
     cases where return to the child’s parent, guardian or custodian
     or being placed for adoption is not best suited to the safety,
     protection and physical, mental and moral welfare of the child.

     (4) If and when the child will be placed with a fit and willing
     relative in cases where return to the child’s parent, guardian or
     custodian, being placed for adoption or being placed with a legal
     custodian is not best suited to the safety, protection and
     physical, mental and moral welfare of the child.

     (5) If and when the child will be placed in another living
     arrangement intended to be permanent in nature which is
     approved by the court in cases where the county agency has
     documented a compelling reason that it would not be best suited
     to the safety, protection and physical, mental and moral welfare
     of the child to be returned to the child’s parent, guardian or
     custodian, to be placed for adoption, to be placed with a legal
     custodian or to be placed with a fit and willing relative.

     (f.2) Evidence.—Evidence of conduct by the parent that places
     the health, safety or welfare of the child at risk, including
     evidence of the use of alcohol or a controlled substance that

                                   - 10 -
J-S31001-16 & J-S31002-16


      places the health, safety or welfare of the child at risk, shall be
      presented to the court by the county agency or any other party
      at any disposition or permanency hearing whether or not the
      conduct was the basis for the determination of dependency.

      (g) Court order.—On the basis of the determination made
      under subsection (f.1), the court shall order the continuation,
      modification or termination of placement or other disposition
      which is best suited to the safety, protection and physical,
      mental and moral welfare of the child.

42 Pa.C.S. § 6351(e), (f), (f.1), (f.2), and (g).

             In a change of goal proceeding, the best interests of the
      child, and not the interests of the parent, must guide the trial
      court, and the parent’s rights are secondary. In re A.K., 936
A.2d 528, 532–533 (Pa.Super.2007). The burden is on the
      [petitioner] to prove the change in goal would be in the child’s
      best interests. In the Interest of M.B., 449 Pa.Super. 507,
      674 A.2d 702, 704 (1996).

In re M.T., 101 A.3d 1163, 1173 (Pa. Super. 2014). Moreover, this Court

has stated:

      The focus of all dependency proceedings, including change of
      goal proceedings, must be on the safety, permanency, and well-
      being of the child.     The best interests of the child take
      precedence over all other considerations, including the conduct
      and the rights of the parent.... While parental progress toward
      completion of a permanency plan is an important factor, it is not
      to be elevated to determinative status, to the exclusion of all
      other factors. In re A.K., 936 A.2d 528, 534 (Pa.Super.2007).

M.T., 101 A.3d at 1175; see also In re N.C., 909 A.2d 818, 823 (Pa.

Super. 2006) (granting goal change to adoption despite the fact that the

mother had made substantial progress toward completing her permanency

plan because mother’s parenting skills and judgment regarding her children’s

emotional well-being remained problematic).


                                     - 11 -
J-S31001-16 & J-S31002-16


      Regarding the placement of a child, a panel of this Court stated:

            When a child is adjudicated dependent, the child’s proper
      placement turns on what is in the child’s best interest, not on
      what the parent wants or which goals the parent has achieved.
      See In re Sweeney, 393 Pa.Super. 437, 574 A.2d 690, 691
      (1990) (noting that “[o]nce a child is adjudicated dependent ...
      the issues of custody and continuation of foster care are
      determined by the child’s best interests”). Moreover, although
      preserving the unity of the family is a purpose of the [Juvenile]
      Act, another purpose is to ‘provide for the care, protection,
      safety, and wholesome mental and physical development of
      children coming within the provisions of this chapter.’ 42 Pa.C.S.
      § 6301(b)(1.1). Indeed, ‘[t]he relationship of parent and child is
      a status and not a property right, and one in which the state has
      an interest to protect the best interest of the child.’ In re
      E.F.V., 315 Pa.Super. 246, 461 A.2d 1263, 1267 (1983).

In re K.C., 903 A.2d 12, 14–15 (Pa. Super. 2006). The primary purpose of

the disposition of a dependent child is to examine what is in the best interest

of the child. 42 Pa.C.S. § 6351(a); see In re Tameka M., 580 A.2d 750,

753 (Pa. 1990) (“In ordering a disposition under Section 6351 of the

Juvenile Act, the court acts not in the role of adjudicator reviewing the action

of an administrative agency, . . . rather the court acts pursuant to a

separate discretionary role with the purpose of meeting the child's best

interests.”) (quoting In re Lowry, 484 A.2d 383 (Pa. 1984)).

      We have reviewed the briefs of the parties, the certified record, the

relevant law, and the opinion filed by the Honorable Carol L. Van Horn on

December 7, 2015. In doing so, we conclude that the trial court thoroughly

considered the facts as provided at the termination hearing.       Additionally,

the trial court thoroughly analyzed the statutory factors for termination of


                                     - 12 -
J-S31001-16 & J-S31002-16


parental rights pursuant to Pa.C.S. § 2511(a) and (b) and for a goal change

pursuant to 42 Pa.C.S. § 6351, as well as the procedures for modification of

placement pursuant to Pa.R.J.C.P. 1606 and the appointment of counsel

pursuant to 23 Pa.C.S. § 2313(a). Trial Court Opinion, 12/7/15, at 5–24,

29–44. Moreover, the trial court’s findings are supported by the record, and

we discern no abuse of its discretion in terminating Mother’s parental rights,

changing the Boys’ permanency goals to adoption, denying Mother’s motion

for modification of placement and her request for appointment of counsel.

Therefore, we affirm the trial court’s orders on the basis of its December 7,

2015 opinion.3

       Orders affirmed.

       Judge Ott joins the Memorandum.

       Judge Strassburger files a Dissenting Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/31/2016



____________________________________________


3
  The parties are directed to attach a redacted copy of that opinion in the
event of further proceedings in this matter.



                                          - 13 -
                                                                        Circulated 04/29/2016 03:26 PM




         IN THE COURT OF COMMON PLEAS OF THE 39TH .nJDICIAL DISTRICT
               OF PENNSYLVANIA - FRANKLIN COUNTY BRANCH

 IN RE: ADOPTION OF                         Orphans'   Court Division
       A.D.M.
                                            41 - ADOPT - 2014
       A Minor

IN RE: ADOPTION OF                          Honorable Carol L. Van Horn
       L.B.M.
                                            42 - ADOPT - 2014
       A Minor
                                            Honorable Carol L. Van Horn


IN INTEREST OF:                             Juvenile Court Division

       A.D.M.,                              CP-28-DP-0051-2013
       A Minor Male Child

       Born: March 12007
                                            Honorable Carol L. Van Horn
IN INTERSEST OF:

      L.B.M.,                               CP-28-DP-0050-2013
      A Minor Male Child

      Born: Mayt 2011
                                            Honorable Carol L. Van Hom




                 OPINION sur Pa.R.A.P. 1925(a) AND ORDER OF COURT




                                                       OEC 07 20t5
                                                                                                         : I
Before Van Hom, P.J.                                                                                       II
       IN THE COURT OF COMMON PLEAS OF THE 39TH JUDICIAL DISTRICT
               OF PENNSYLVANIA - FRANKLIN COUNTY BRANCH

 IN RE: ADOPTION OF                                  Orphans' Court Division
        A.D.M.
                                                     41 - ADOPT - 2014
        A Minor

 IN RE: ADOPTION OF                                  Honorable Carol L. Van Horn
       L.B.M.
                                                     42 -ADOPT -2014
        A Minor
                                                     Honorable Carol L. Van Horn


 IN INTEREST OF:                                     Juvenile Court Division

        A.D.M.,                                      CP-28-DP-0051-2013
        A Minor Male Child

        Born: March' 2007
                                                     Honorable Carol L. Van Horn
IN INTERSEST OF:

       L.B.M.,                                       CP-28-DP-0050-2013
       A Minor Male Child

       Born: May,2011
                                                    Honorable Carol L. Van Horn


                                   STATEMENT OF CASE

       A.D.M. was born on Marchi 2007, in Chambersburg, Pennsylvania. L.B.M. was born

on Mayl 2011, also in Chambersburg, Pennsylvania. J.L.P. ("Mother") is the natural mother of

A.D.M. and L.B.M. The boys' natural father is J.D.M. ("Father"). The boys came into the care of

Franklin County Children and Youth Service ("the Agency") pursuant to an Order of Court on

July 3, 2013. The placement was a result of a referral by Mother that she was without proper

housing and resources to continue to care for the boys. At the outset of the dependency



                                               1
"   \

                                                                                                                               II
                                                                                                                               !
                                                                                                                               \
            proceedings Kristen Hamilton, Esquire, was appointed as the boys' Guardian Ad Litem.

            ("GAL"). As of the date of the current Petition was filed, the boys have been in placement for
                                                                                                                                l
                                                                                                                                    I
            over 24 months.

                 On August 6, 2014, the Agency filed a Petition for Termination of Parental Rights of                               I   \
         Mother and Father. On October 3, 2014, and October 24, 2014, hearing was held on the matter.

         By a November 25, 2014, Opinion and Order of Court, this Court granted the termination of                                          ·,


         Father's parental rights but declined to terminate Mother's parental rights. In deciding not to                                    \
         terminate Mother's parental rights, the Court placed significant emphasis on the emotional bond
                                                                                                                                             I
         Mother shared with A.D.M. Father then filed a timely Notice of Appeal. The Superior Court

         affirmed this Court's decision on June 15, 2015.

                 On August 4, 2015, the GAL filed a Petition for the Involuntary Termination of Parental

        Rights of Mother. ("Petition"). On August 28, 2015, Mother filed Motions to Appoint Counsel

        for both boys. The Agency and GAL both filed separate Answers on August 31, 2015. This

        Court denied the Motion on September 9, 2015.1 On August 28, 2015, the GAL filed a Motion

        for Incorporation of Record of Prior Proceedings which this Court granted on September 9, 2015.

        On July 2, 2015, Mother filed a Motion for Modification of Placement seeking to have the boys

        placed with their grandparents,2 B.ml&O p                                   •••·      (''the 07     1s"). On July
        15, 2015, the GAL filed an Answer in response to the Motion. The Agency also filed an Answer

        on July 20, 2015.




        1
          Specifically,this Court's Order stated "IT IS HEREBY ORDERED THAT the Motion is DENIED. 23 Pa. C.S. § 2313(a)
        gives this Court the discretion to appoint counsel or a GAL to represent any child who has not reached 18 years
        and is subject to any other proceeding under this part whenever it is in the best interests of the child. Given the
        age of the child and the GAL's established relationship with him, the Court is satisfied that his best interests are
        well represented." See Order 9/9/15.
        2
          B-OJZ             is Mother's natural mother and ~Ot9llis           Mother's stepfather.

                                                                  2
,., '



              Hearing was held on the Petition and Motion for Modification of Placement on September

        15, 2015, and September 18, 2015. A Permanency Review Hearing was also held at this time. On

        September 25, 2015, by Opinion and Order of Court, this Court terminated the parental rights of

        Mother to both boys. The boys' goal as to Mother was also changed from reunification to

        adoption and the Court denied Mother's Motion for Modification of Placement. On October 20,

        2015, Mother filed a timely Notice of Appeal of a Children's Fast Track Appeal pursuant to          I


        Pa.R.A.P. 102 and her .Concise Statement of Matters Complained of on Appeal. The Court now

        responds to Mother's claims of error in this Opinion and Orderof Court pursuant to Pa.R.A.P.
                                                                                                            I   I
                                                                                                                !

        1925(a).                                                                                                I
                                                    ISSUES

           I. Termination of Parental Rights

              InMother's Concise Statement regarding the termination of her parental rights she raises

        the following issues:

           1. This Court decision to terminate Mother's parental rights constitutes an abuse of
               discretion because:

               a. There is insufficient evidence to determine by clear and convincing evidence that
                  there is a repeated and continued incapacity, abuse, neglect or refusal of Mother that
                  has caused the children to be without essential parental care, control or subsistence
                  necessary for their physical or mental well-being and the conditions and causes
                  cannot or will not be remedied.

               b. There is insufficient evidence to determine by clear and convincing evidence that the
                  conditions which led to the removal or placement of the children continues to exist,
                  Mother cannot or will not remedy those conditions within a reasonable period of time
                  and termination of parental rights would best serve the needs and welfare of the child.

               c. There is insufficient evidence to determine by clear and convincing evidence that the
                  conditions which led to removal or placement of the children continues to exist and
                  termination of parental rights would best serve the needs and welfare of the child.

               d. There was insufficient evidence to determine by clear and convincing evidence that
                  permanently severing the bond between Mother and the children will not have a

                                                       3
              detrimental effect on the child and is in the best interest of the children despite
              evidence to the contrary.

           e. The trial court erred by not giving primary consideration to the developmental,
              physical and emotional needs and welfare of the children in terminating Mother's
              rights.

    2. The trial court erred by not appointing counsel to represent the children's legal position
       during the proceedings despite the clear mandate of23 Pa. C.S. § 2313(a) that "[t]he
       court shall appoint counsel to represent the child in an involuntary termination
       proceeding when the proceeding is being contested by one or both of the parents." The
       discretion given to the court to appoint counsel or a guardian ad litem is specifically
       limited to "other proceedings" under the Adoption Act, and by the clear language of the
       statute is not applicable to involuntary termination proceedings. 23 Pa. C.S. § 2313(a).

    3. The trial court erred in admitting hearsay evidence contained within Petitioner's Exhibits
       1, 3, and 5. The caseworker's reports are not evidence, only matters within the report that
       are established by properly accepted evidence at the hearing. Therefore, the report itself
       is not admissible as evidence.

    4. The trial court erred in admitting permanency review orders from the juvenile docket
       where the orders were entered under a lower evidentiary standard than that applicable to a
       termination of parental rights hearing.

   II.        Goal Change and Motion for Modification of Placement

      In Mother's Concise Statement regarding the boys' goal change and denial of her Motion

to Modify Placement she raises the following issues:

      1.    The trial court's decision to change the placement goal from reunification to adoption
            is not supported by clear and convincing evidence and constitutes an abuse of
            discretion for the following reasons:

      a. Mother has substantially complied with the permanency plan in that she has safe and
         suitable housing for the children, is employed and financially capable of providing for
         the children's basic necessities such as food, clothing and shelter, is enrolled in drug
         and alcohol classes determined to be the appropriate level of treatment by her drug and
         alcohol counselor, consistently participates in visitation with the children, and
         participated in both a psychological and psychiatric evaluation and complies with the
         recommendations of those evaluations.

     b. Mother has made substantial progress in alleviating the circumstances which
        necessitated the original placement in that Mother has safe and appropriate housing for
        the children, is employed and financially capable of providing for the children's basic


                                                    4
"',



                 necessities such as food, clothing and shelter, and is safely able to parent and care for
                 the children.

             c. No evidence was presented as to a current safety risk to the children; rather the
                evidence present and the trial court's analysis was that of stability based on speculative
                future circumstances and not the relevant current inquiry and analysis of safety.
                "Judicial determination related to removal, reunification and· permanency should be
                governed by safety." PennsylvaniaDependency Benchbook Second Edition Harrisburg,
                PA: Office of Children and Families in the Courts, 2014, page 2-6.

             2. The trial court erred in denying Mother's Motion to Modify Placement of the children
                from foster care to approved kinship care whom has had a relationship with the
                children since birth, consistently visited with the children while in placement, and has a
                safe and stable home for the children to reside.



                                                                                                                \
                                                      DISCUSSION                                                !
                                                                                                                I
              A. Involuntary Termination


              In termination cases, the burden rests on the petitioner to prove by clear and convincing

      evidence the grounds asserted are valid. See In re A.S., 11 A.3d 4 73, 4 77 (Pa. Super. Ct. 2010).

      Clear and convincing evidence is testimony "so clear, direct, weighty and convincing as to

      enable the trier of fact to come to a clear conviction, without hesitation, of the truth of the precise

      facts in issue." Id (citations and quotations omitted). The trier of fact is the sole judge of

      credibility, free to resolve any conflicts in the evidence and to believe all, part, or none of the

      evidence presented. See id In any context, the complete and irrevocable termination of parental

      rights is one of the most serious and severe steps a court can take. In Re Adoption of Sarver, 281
A.2d 890, 891 (Pa. 1971). "[T)ermination of parental rights has often been called the "death

      penalty" of dependency court, because of the seriousness and finality of a termination order

      severing all ties between a child and their biological parents." Pennsylvania Children's




                                                         5
 Roundtable Initiative. Pennsylvania Dependency Benchbook Second Edition Harrisburg, PA:

 Office of Children and Families in the Courts, 2014.

          The policy of this Commonwealth is aligned with that set forth in the Adoption and Safe

Families Act. To wit, when reasonable efforts to return a child to their biological parent have

failed and the parent has not benefitted from reunification efforts, the right of the child to

fulfillment of their potential in a "permanent, healthy, safe environment" must take precedence.

See In re B., NM, 856 A.2d 847, 856 (Pa. Super. Ct. 2004). Indeed:

                 [W]hen a child is placed in foster care, after reasonable efforts
                 have been made to reestablish the biological relationship, the needs
                 and welfare of the child require CYS and foster care institutions to
                 work toward termination of parental rights, placing the child with
                 adoptive parents. It is contemplated this process realistically
                 should be completed within 18 months.

In re G.P.-R., 851 A.2d 967, 975-76 (Pa. Super. Ct.2004). The policy was designed to "curb an

:inappropriate focus on protecting the rights of parents when there is a risk of subjecting children

to long term foster care," or forcing them to return to situations involving abuse or neglect. In re

C.B., 861 A.2d 287, 295 (Pa. Super. Ct. 2004).

          This Court is aware of the significant pain a parent suffers when faced with the

termination of his parental rights. Yet, just as parents have parental rights over their children,

they also have duties to provide for and care for their children. Through the statute permitting
                                                                                                       '
the termination of parental rights (23 Pa. C.S. § 2511 et seq.), our legislature has required

"certain irreducible minimum requirements of care that parents must provide for their children,

and a parent who cannot or will not meet the requirements within a reasonable time following

intervention by the state may properly be considered unfit and have his parental rights

terminated." In re Z.P., 994 A.2d at 1118 (quoting In re B.L.L., 787 A.2d 1007, 1013 (Pa. Super.

2001)).


                                                  6
..   '



                 The grounds for termination are controlled by statute. See 23 Pa C.S.A. § 251 l(a).

          Under 251 l(aX8), the Agency must prove: "(l) the child has been removed from parental care

          for 12 months or more from the date of removal; (2) the conditions which led to the removal or

          placement of the child continue to exist; and (3) termination of parental rights would best serve

         the needs and welfare of the child." In re Adoption of ME.P., 825 A.2d 1266, 1275-76 (Pa.

          Super. Ct. 2003). Under this section, a twelve (12) month time frame exists for a parent to

         remedy the conditions leading to the child's removal. See In re Z.P., 994 A.2d 1108, 1117 (Pa.

         Super. Ct. 2010). Once the requisite time frame is established, the court must determine whether

         conditions that led to the child's removal continue to exist, despite the Agency's reasonable,

         good faith efforts. See id. This section does not require the court evaluate "a parent's current

         willingness or ability to remedy the conditions that initially caused placement, or the availability

         er efficacy of Agency services." Id.

                 Section 2511 (a)(5) requires that: (I) the child has been removed from parental care for at

         least six months; (2) the conditions which led to the child's removal or placement continue to

         exist; (3) the parents cannot or will not remedy the conditions which led to removal or placement

         within a reasonable period of time; (4) the services reasonably available to the parents are

         unlikely to remedy the conditions which led to removal or placement within a reasonable period

         of time; and (5) termination of parental rights would best serve the needs and welfare of the

         child." ME.P., 825 A.2d at 1273-74.

                Under Section 2511 (a)(2), the petitioner must demonstrate the repeated and continued

         incapacity and neglect of the parent, that such neglect has caused the child to be without essential

         parental care, and that the causes of the incapacity will not be remedied. See In re A.S., 11 A.3d
473, 479 (Pa. Super. Ct. 2010) (citation omitted). Where "sincere efforts to perform parental



                                                          7
"'   '




          duties can preserve parental rights under (a)(l ), those same efforts may be insufficient to remedy

          parental incapacity under (a)(2)." ZP., 994 A.2d at 1117.

                  If the Court finds one of the above grounds have been satisfied, it must proceed to an

          evaluation of the Child's best interest under Section 251 l(b). In determining the needs and

          welfare of the child, a primary concern is the "nature and status of the emotional bond between

          parent and child." In re LG., 939 A.2d 950, 956 (Pa. Super. Ct. 2007). In this analysis, the

         Court may consider "the safety needs of the child, and should also consider the intangibles, such

         as the love, comfort, security, and stability the child might have with the foster parent." A.S., 11

         A3d at 483. The court should also consider the continuity of relationships, and whether the

         termination of parental rights will sever an existing parent-child bond. See id.

             I.      Termination of Mother's Parental Rights Under Subsection of 25ll(a).
                  In subsection a-c of Mother's Concise Statement, she challenges this Court's termination        I


         of her parental rights. Mother essentially argues that the Petitioner failed to establish termination   .I
         was proper under Section 2511 (a). Specifically, Mother argues that there was not clear and

         convincing evidence presented at the hearing that Mother's repeated incapacity has caused the

         children to be without essential care or subsistence necessary for their physical or mental well-

         being and the conditions and causes cannot or will not be remedied. AdditionaUy, Mother avers

         that there was not clear and convincing evidence that the conditions which led to the placement

         of the children continue to exist, that Mother cannot or will not remedy the conditions within a

         reasonable time and that termination best serves the needs and welfare of the children. Although

         Mother does not specify in her Concise Statement, these arguments are challenges to the

         termination of Mother's parental rights under 251 l(a)(2), (a)(5) and (a)(8). As noted, on

         September 25, 2015, by Opinion and Order of Court, this Court terminated the parental rights of

         Mother to both boys finding that the Petitioner had established that termination was proper under

                                                           8
.. ,


        251 l(a)(2), (a)(S) and (a)(8). For the reasons that follow, this Court finds Mother's arguments to

        be without merit.

               It is undisputed that the Agency previously filed a Petition for Termination of Parental

        Rights of Father and Mother on August 6, 2014. Despite terminating Father's parental rights, this

        Court declined to terminate Mother's parental rights and the boys' permanency goal remained

        reunification with Mother as of November 25, 2014. In reaching this decision, the Court noted         i



       that the Agency had failed to fully satisfy that termination was appropriate under Section             I
       251 l(a)(2),(a)(5), or (a)(8). Specifically, this Court found that the causes of the boys' placement

       no longer existed and had been remedied by Mother. Furthermore, this Court noted the

       significant emotional bond that existed between Mother and the boys, particularly with A.D.M.

       At the prior TPR hearing, testimony unequivocally established that A.D.M. loves his mother

       deeply and wishes to reside with her. It was equally clear that Mother loves both of her boys a

       great deal. This bond in the Court's view was one that, especially with A.D.M., was still a

       necessary and beneficial relationship despite numerous shortsighted mistakes by Mother. Such

       mistakes included numerous criminal-convictions resulting in jail time and relapses in Mother's

       battle with drug and alcohol addiction.

              Evidence presented at the hearing on the current Petition illustrate that the previously

       analysis employed by this Court under 23 Pa.C.S. 251 l(a) .regarding Mother's parental rights is

       no longer appropriate. To date, nearly ten (10) months have passed since this Court's initial

       decision not to terminate Mother's parental rights and to continue reunification efforts with the

       boys. In fact, at the time of the hearing, the boys had been in placement for over two years, easily

       satisfying the time requirements in sections (a)(8) and (a)(S). Despite this, Mother currently finds

       herself in a more grave and precarious situation than she was in nearly a year ago. The incapacity



                                                        9
 which necessitated the boys' placement was Mother's imminent homelessness and lack of

 resources to care for the boys. Reunification efforts with the boys have been delayed by Mother's

 repeated incarcerations. It is now clear that Mother's incapacity continues and will not be

 remedied by Mother which satisfies many of the requirements in sections (a)(2), (a)(5), and

 (a)(8).

           Although Mother is no longer homeless, she is essentially no closer today than she was

26 months ago to being reunified with the boys. If anything, Mother's continued shortsighted

behavior during the last two years reveals that the incapacity which led to the boys' placement

continues and will not be remedied. Simply put, Mother has time and again put her own selfish

desires ahead of reunification with the boys despite this Court willingness to look past prior

misconduct for the first sixteen (I 6) months of the boys' placement last November.

           On May 14, 2015, Mother attended the boys' most recent permanency review hearing.

The same court-ordered services to achieve reunification that Mother has been instructed to

complete throughout the boys' placement were again reiterated to her. N.T. 9/15/15 at 32.

Specifically, Mother was to maintain financial stability, stable housing, consistent visitation with

the boys, comply with the terms of her criminal sentence and/or probation, and refrain from

further criminal activity and successfully complete drug and alcohol treatment as well as

participate in family therapy with the boys. Id.

           Although Mother was making significant strides up until April of 2015 and was just days

away from being reunified with the boys, testimony at the hearing established that she was doing

so while knowingly violating her probation. N.T. 9/18/15 at 7-8. Specifically, she was not

residing at her home plan approved by Franklin County Probation and compliance with her                r
                                                                                                       i
probation was a specific requirement of her compliance with Children and Youth provisions. Id.



                                                   10
    Mother's step-father, Mr.    op". f, testified at the hearing that Mother was basically using his
    home (her approved home plan) as a "storage unit" and residing at another residence for roughly

    two months before her violation was discovered. N.T. 9/15/15 at 218-219, 227. To make matters

    worse, the man Mother was residing with at this unapproved residence was out on parole for a

    felony robbery conviction and this contact was also a violation of Mother's probation. N.T.

    9/18/15 at 7. Finally, Mother admitted at the hearing to using alcohol, another violation of her

    probation, multiple times during April of 2015. Id. at 8, 12, 33-34.

           Despite a plethora of evidence presented at the hearing that Mother was violating her

    probation throughout March and April of 2015, none of these violations had yet been discovered.

    However, from December of 2014 until April of 2015, Mother was making significant progress

    in complying with other of her court-ordered services. Mother was maintaining consistent

visitation with the boys, including obtaining unsupervised visits with them. N.T. 9/15/15 at 29.

She had obtained stable housing at the ~' residence. Id. Mother had also made strides in

achieving financial stability as she had been employed at Beck Manufacturing starting in

September of 2014. N.T. 9/18/15 at 26-27. In December of 2014, Mother attended a family

group decision-making conferenceand family therapy. N.T. 9/15/15 at 80. She was also

discharged from drug and alcohol treatment. N.T. 9/18/15 at 28. At this point, Mother felt she

was ready for the boys to return home and the Agency agreed that it was time for reunification.

N. T. 9/ 15/15 at 41. Prior to the first weekend in April, the Agency decided it would file a Motion

and Order on Monday April 6, 2015, for the boys to be returned to Mother by the end of the

week. Id.

           Over Easter weekend' and just days before April 6, 2015, the boys had an unsupervised

visit with Mother. Id. at 42. When the boys returned to their foster home, L.B.M. had marks on
3
    Easter Weekend of 2015 was April 3 through S.

                                                     11
•
;




    his face and chest. Id. He also had   a bruise   on his collarbone. See Pet. 's Exhibit 16. As a result of

    the incident, the Agency received a child protective services referral. At this point, the Agency

    carne to the conclusion that returning the boys to Mother may not be best at that time. It was then

    decided that reunification should be postponed until after A.D .M.' s school year was complete.

    N.T. 9/15/15 at 41-42.

            Ultimately an investigation into the incident by Pennsylvania State Police and the Agency

    was unfounded because a mechanism for the injury and the person responsible could not be

    identified. N.T. 9/15/15 at 49. The only explanation that Mother was able to provide for how

    L.B.M. obtained the marks and bruise was that it could have occurred while she was tickling him

    or while L.B.M. was playing outside with other children. N.T. 9/18/15 at 6. Medical

    documentation received by the Agency indicated that the injuries sustained by L.B.M. were not

    consistent with normal childhood activity and more consistent with non-accidental trauma. N.T.

    9/15/15 at 89-90. Although the Agency received this information, the incident was still

    determined to be unfounded.

           However, Mother's failure to comply with the terms of her criminal sentence and

    probation was eventually discovered and proved to negate so much of the progress towards

    reunification she had been making. On April 21, 2015, Mother was re-incarcerated for violating

    her probation for failing to comply with the terms of her home plan. Id. at 31. Despite her

    incarceration, Mother participated in contact visits with the boy while in jail on May 18, 2015,

    and August 8, 2015. Id. at 88-89. On June 8, 2015, Mother tested positive for suboxone which

    she testified at the hearing she took in the jail after she received it from another inmate. N.T.

    9/18/15 at 4. As a result, Mother was placed on disciplinary status and her visitation privileges

    with the boys at the jail were revoked. 9/15/15 at 36. By her own admission Mother knew before



                                                         12
..

      taking the suboxone that she would likely get caught. N.T. 9/18/15 at 24. Despite being

      cognizant of this, Mother again made a choice that she knew would negatively impact her ability

      to see the boys and would further delay reunification.

              As a result of Mother again be incarcerated and her violation while in jail, the GAL made

      the difficult and uncommon decision to file the instant Petition. The Agency supported the

     decision. At the hearing, Ms. Weller explained the Agency's reasoning:

                     Q: ... But is the agency objecting to the goal being changed to
                     adoption at this point?

                     A No.

                     Q Why is that?

                     A The children have been in care for 26 months. And [Mother] has
                     been incarcerated for over half of that time period. And where we
                     are today, the agency feels we're worse off today than what we
                     were in October and November of last year.

     N.T. 9/15/15 at 57. On the day the GAL filed the Petition, August 6, 2014, Mother remained

     incarcerated. As such, the reasons the boys originally came into placement, that Mother could

     not provide stable housing and resources for them, was no different than it had been over two

     years ago. Turning to the second element of251 l(a)(2), it was equally clear that Mother's

     continued incapacity, specifically her repeated incarcerations and inability to complete her court-

     ordered services, had caused the boys to be without essential parental care, control and

     subsistence.
                                                                                                                 I
             Having established that the conditions which led to the boys' placement continued to            , II
                                                                                                             '




     exist at the time the Petition was filed, the Court must determine if these conditions and Mother's

     incapacity will not be remedied. Clearly, Mother's repeated periods of incarceration have

     stripped her of the ability to consistently maintain financial stability and suitable housing. At the



                                                      13
                                               •        ••      . ·.~ .·:~-:-:.     . \·   . f. .•             ..        • •          .;, ~"       •. .           .. •          ,.,: ... ..           :   '•        . •         z.    '• . . ' .              . -· .       . ~ - .. . -. ··----·--····· ""-:.',:~:
                                                                                                                                                                                                  .                                  - - ·--          .....          _,,      ·--------··--···~-
                                                                                                                                                                                                                                                                                                                      ._.,




                                        .···                                                                                    ..    ,...                -
 ~¢,ethe "}$'.if9~f~~~P.                                     ~t~~,tc:~~~~Afl°,\f~t'.l!~Iff 'ed~I~~ oh disc\flinary                                                                                                                                                                                               . -;
 status. M9thet!~;p~Gip!wary stafusp~v.inttqh'er.:fr~fu·worisi~lt~:;ardsone of the few court-                                                                                                                                                                                                                  . ~=
                       ,-      ;.•-:                                                :       :,·                                  ·.                          ..                         .             :        ..
                                                                                                                                                                                                                                                                                                                    ;'.~
                                                                                                                                                                                                                                                                                                               ··: :--:~

 ordered services'.~he could continue whµe ~car~~at~~,.C?.ri~i~ffnt visitation with the children.                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                 ,-.,·: .
                                                                                                                                                                                                                                                                                                                 . l . .'


                       .       1. .                ·.        . ; ,:                     : . '·          ~. /, .. ·                                   . ."'               . .~         \.-i::t!' ':. -.                    _:'         ..       . ..           _ ..                                                 ....,
 However, even.atthe timeof the heanng,after she                                                                                                   was rel~ase.µfromjail, Mother hadonly
 recently obtain~~ employment through her natural father's business and had been living at his

 father's r~;ideµ~~ for lessthan a m6.nth. NJ. 911'5/~5 at 91, 93'. .N.T. 9/18/1$ at 22. In fa.ch
                      . .           .                                                                     ..                                                                                  .
          .       · · ..., ·: ·.                   .         .. · ._,           -        »: ··· ,. · · ·.·
                                                                                     . .. ,,_:\·rl::\;-_-            .      _: · . ; .
                                                                                                                               -~ · .: . .-.·(.                          . ..
Mothe~ te~fi~fj,~~ehas noj lived inde?,~~1,1:~i:-S,~~ibeforet~-~~i~:~~~c~e:.in,~opl~~ment.                                                                                                                                                                                                           ~- --x1
.· .      . . '(j:·:1·.-::~ . _1_., . ; . ;.··;:~~ ..,·: ·~:t~;·. ·. -~~:·:··:,i. ·.· .. ·?> . : . -~·:> . J>-' -, :·. .. .          ;:· ~                                                                                                                                                            .. _ -·~·?.fr
                                                                                                                                                                                                                                                                                                       . .' . .,;.

N.T. 9n8/l~,.at2~-23. Motherhas beep~~cera~~ on five s_epan1t~ occasionsin the last two
               ' :,~,. • . .: •••                                           •                         ..;. .        -.                  '':I. •.


years and h~·Sp,ent"56% of'the b~ysrpiac~mentb~hl.nd bars. Jd,~t-43. All of these facts led to

the logical .coriclusien that the conditions that led to-·the placement ofthe boys continue and
                                                                                                  .                                                           .
                                                              ..        .
Mother has notand will not remedy them.

          Section 2511 (a)(5) also requires that "services reasonably available to the parents are

unlikely to remedy the conditions whichled to removal.or placement within a reasonable period

of time." Evidence at the hearing clearly illustrated that the Agency has offered.and provided an

array of services to Mother over the last two years. N.T. 9/15/15 at 29, 69, 74, 79, 86. Despite

these exhaustive attempts by the Agency; Mother has failed to remedy the conditions of

placement for over 26 months at the time of the hearing. There .appear to be no other services

that the Agency could offer at this point that would result in remedying Mother's issues and

reunifying her with the boys. N.T. 9/18/15 at 52.

         The final requirement under both (_a)(5) and (a)(8) is that the termination of parental

rights best serves the needs and welfare of the child. Our High Court has made it clear that a trial

court must consider the effect of severing a parental bond if one actually does exist See In re

EM, 620 A.2d 481, 485 (Pa. 1993). This Court recognizes that there is absolutely no question



                                                                                                                               14
.   ,




            that there is an emotional bond between Mother and the boys, particularly Mother's bond with

            A.D.M. N.T. 9/18/15 at 52. A.D.M.'s caseworker, Ryan Kane, testified that A.D.M. expresses

            significant disappointment with his Mother's repeated incarcerations but that he still loves her.

            N.T. 9/15/15 at 149, 160. This Court has no doubt that Mother loves both her boys. However,

            while an emotional bond is a major component in the analysis of§ 251 l(b) best-interest analysis,

            it is only one factor among many that a court should employ in making a determination under

            251 l(a). The court should also consider other factors such as safety, love, security, comfort, the

            stability and bond the child has with a foster parent, and whether the parental bond can be

            severed without detrimental effects on the child.

                    A best-interest determination under 2511 (a) requires a separate analysis for each child in

        this case. As noted, A.D.M. and Mother share a significant emotional bond. In contrast, L.B.M.'s

        bond appears to be considerably less. Testimony at the hearing illustrated that L.B.M. does enjoy

        seeing Mother and can be affectionate towards her during visits. N. T. 9/15/15 at 115· l l 6.

        However, it is clear that L.B.M. recognizes his foster parents as his parents and not Mother. Id. at

        55. This is undoubtedly due to L.B.M. 's age when the placement began. He refers to his foster

        parents as "mommy" and "daddy."? Id. The emotional bond that Mother does share with L.B.M.

        is easily distinguishable from that she shares with A.D.M. although some emotional bond does

        exist.

                   Furthermore, all of the other factors strongly support a determination by this Court that

        terminating Mother's parental rights is in the best interest of L.B.M. Mother's repeated

        incarcerations and inability to maintain financial stability and suitable housing strongly indicate

        that Mother has and will continue to struggle to consistently make L.B.M. feel safe, secure and

        comfortable. On the other hand, neither the Agency nor Mother herself have any concerns about
        4
            Nicole Weller testified at the hearing that L.B.M. refers to Mother as "brother's mommy." N.T. 9/15/15 at 55-56.

                                                                  15                                                           ..
•   ?




         the care L.B.M. receives while in the care of the foster parents. N.T. 9/18/15 at 16, 41. As the

         Superior Court highlighted when it affirmed termination of Father's parental rights, foster father

         is a licensed social worker with a master's degree. L.B.M. looks to his foster parents for security,

         support and comfort. Further, L.B.M. appears to be flourishing while in the care of his foster

        parents. In addition to recognizing his foster parents as his natural parents, L.B.M. also shares a

        significant bond with them. N.T. 9/15/15 at 157. L.B.M. has a loving and beneficial relationship

        with his foster siblings. Id. at 54-56. L.B.M.'s foster parents provide him with nurturing, security

        and love he needs on a daily basis. N.T. 9/18/15 at 49.

                Finally, this Court finds that L.B.M.'s bond with Mother could be severed without it

        having detrimental effect on him. At the time of L.B.M. 's placement he was just 26 months old.

        Since the boys' placement on July 3, 2013, Mother has been incarcerated from July 5, 2013

        through October 2, 2013; from October 24, 2013 through November 6, 2013; from December 12,

        2013 through April 24, 2014; from May 5, 2014 through June 20, 2014 and from April 21, 2015

        through August 20, 2015. These five separate incarcerations account for more than 50% of the

        total time L.B.M. has been in placement. N.T. 9/18/15 at 43. Mother's repeated incarcerations

        and unavailability has prevented L.B.M. the opportunity of developing a lasting bond with her.

        This helps explain why L.B.M. recognizes his foster parents as mom and dad and why he refers

        toMother as "brother's mommy." N.T. 9/15/15 at 55-56. Given L.B.M. 's young age, it was

        essential Mother be available to him in order to form a beneficial and lasting bond. However,

        Mother's inability to stay out of jail has thwarted her ability to create such a bond.

        For all these reasons, the Court finds that severing the parental bond with Mother best serves the

        needs and welfare of L.B.M.




                                                          16
        Although A.D .M. has a much stronger and definable emotional bond with Mother, this

 Court still believes severing his parental bond with Mother best serves his needs and welfare.

 Analogous to the analysis used for L.B.M. on this issue, Mother's repeated incarcerations and

 inability to maintain financial stability and suitable housing strongly indicate that Mother has and

will continue to struggle to consistently make A.D.M. feel safe, secure and comfortable.

Evidence at the hearing illustrated that it is now his foster parents that A.D.M. turns to for

security, support and comfort. N.T. 9/15/15 at 123, 152, 160-161.

        A.D.M. also shares a significant emotional bond with his foster parents. Id. at 156.

Despite recognizing that Mother is his natural mother, A.D.M. has recently started calling his

foster parents mom and clad. Id. at 56. A.D.M. tells his foster parents he loves them and

expresses affection towards them which is reciprocated. Id. at 156, 160-161. Both A.D.M. and

L.B.M. have also bonded with their foster siblings. Id. at 51-52. Like his brother, A.D.M. is also

thriving in the foster home and performing better in school as a result of increased stability. Id. at

48, 51-52. Mr. Kane testified that if A.D.M. could choose his living arrangement he would like

to stay with his foster parents and have Mother move in with them. Id. at 154.

       This Court recognizes that its decision to terminate Mother's parental rights will affect

A.D.M. far more than his brother. A.D.M. will undoubtedly grieve for the loss of the chance to

someday be reunified with Mother. However, severing Mother's parental bond, and allowing his

foster parents to move forward with adoption best serves his needs and welfare. Mr. Kane

testified at trial that the most important thing A.D.M. needs at this juncture is permanency. Id. at

158. A.D.M. needs to know where he is going to live and who is going to be a consistent and

supportive part of his life. Simply put, he needs to be able to be a child. Id. His placement lasting

over two years has robbed him of this in many ways. Although A.D.M. is doing well in his foster



                                                 17
0,.




      home, the continued uncertainty regarding reunification with his Mother is taking its toll. Mr.

      Kane testified that A.D.M. expresses extreme disappointment and sadness with Mother when he

      learns she has again been incarcerated.5 N.T. 9/15/15 at 149-151. Because A.D.M.'s primary

      need is permanency, this Court finds that although it will be painful for him, severing Mother

      parental bond will best serve his needs and welfare. Accordingly, this Court finds that the

      Petitioner has satisfied the requirement of251 l(a)(2), (5), and (8) and Mother's argument to the

      contrary is unconvincing.

             II.      Termination of Mother's Parental Rights under Subsection of 251l(b).

                   In subsections d and e of Mother's first issue in her Concise Statement, she argues that

      there was insufficient evidence to determine by clear and convincing evidence that Petitioner

      satisfied the requirements for termination under 2511 (b). Mother asserts that the trial court did

      not give primary consideration to the developmental, physical and emotional needs of the

      children. Further, Mother asserts that permanently severing the bond will have a detrimental


      5
          Specifically, Mr. Kane testified:

                           Q The last time when [Mother] was incarcerated, can
                           you tell me how [A.D.M.] was told?
                           A I brought him to your office so we could tell him
                           together.
                           Q And how do you believe [A.D.M.J took the news?
                           A Tough to see a kid sink like that.
                           Q Had it been a reaJJy long time since you had seen that
                           type of reaction from [A.D.M.J?
                           A Yeah, because he was really hoping to go home. And
                           then it just kind of turned on a dime really quickly.
                           Q Did [A.D.M.] have any concerns about specifically why
                           she went back to jail?
                           A He did.
                           Q What was his primary concern?
                           A He asked whether or not it was drugs or alcohol.
                           Q When you told him it wasn't, did he have a visible
                           reaction?
                           A Maybe more questions. Visible reaction, Ithink he
                           expected it to be that. . .

      (emphasis added). N.T. 9/15/15 at 150-151.

                                                                18
 effect on the children and is not in their best interest. This Court cannot agree as the record is

 replete with ~vidence to the contrary.

        After a petitioner has satisfied a subsection under 2511 (a), the Court must find it is in the

 child's best interest to terminate parental rights, both in terms of their needs and welfare under

 2511 (b). In determining the needs and welfare of the child, a primary concern is the "nature and

 status of the emotional bond between parent and child." In re LG., 939 A.2d at 956. Although

 this inquiry shares certain similarities with the previous needs and welfare analysis employed in

251 l(a), it differs in that our "focus is not on the parent's conduct, but on the child and his or her

needs." Id. "A proper section 251 l(b) analysis focuses on whether termination of parental rights

would best serve the developmental, physical, and emotional needs and welfare of the child." In

re TD., 949 A.2d 910, 920 (Pa. Super. 2008).

        It is obvious to all involved in this case that an emotional bond exists between Mother

and the boys, particularly A.D.M. However, the mere existence of an emotional bond does not

prevent a court from terminating parental rights if it is necessary. Id. Termination is proper even

when an emotional bond exists if the parent is "either unwilling or unable to satisfy the

irreducible minimum requirements of parenthood." Id. In the instant matter, the Court finds that

Mother has been unable to satisfy these irreducible requirements of parenthood for the entirety of

the boys' placement as a result of her repeated incarcerations and inability to maintain proper

housing and financial stability. Mother clearly loves the boys; however, love does not extinguish

her responsibility to provide the boys with these irreducible requirements. Mother may have the

best of intentions and this Court in no way doubts the feelings she has for both of her boys.

However, adequate parenting requires "action as well as intent," guidance and discipline as well

as affection. In re A.L.D., 797 A.2d 326, 340 (Pa. Super. Ct. 2002). These boys deserve both.



                                                  19
        Further, the emotional bond between the boys and Mother, particularly with A.D.M., is

no longer a nurturing, beneficial and healthy parent-child relationship. A.D.M.'s relationship

with Mother is one clouded with disappointment and uncertainty rather than comfort and

security. Although A.D.M. loves Mother, his debilitating relationship with her is impeding his

ability to continue to grow and thrive. On this point, this Court stated the following at the

conclusion of the hearing:

               As to Subsection (b) of 2511, the bond, I recognize
               that there is a bond particularly between [A.D.M.] and you,
               [Mother]. But it is not a nurturing bond. It is not a bond
               that provides safety and protection as a parent must provide
               for a child.

               And it is that bond that is causing [A.D.M.] so much
               difficulty when he sees that you're not able to provide everything
               else in the form of a consistent home, finances,
               drug-free life, crime-free life, association with individuals
               who are not involved in the system.

               And frankly, there's a difficulty in [A.D.M.]
               recognizing, [Mother], that you're not truthful. And not
               telling the truth has gotten you into a situation involving
               incarceration.

               So [A.D.M]. and [L.B.M]. will have work to do. As the GAL
               said, they'll go through the grieving process. It will be a
               different grieving process. But I believe they've already been
               through grieving processes several times. As they have
               prepared to be reunited with you only to have their hopes
               dashed because of your actions.

(emphasis added) N.T. 9/18/15 at 52·53.

       A.D.M.'s permanency worker, Mr. Kane, emphasized in his testimony that A.D.M.'s

primary need at this point is permanency. N.T. 9/15/15 at 158. Like all children, both ofthese

boys deserve permanency, However, the length of the boys' placement has resulted in A.D.M.

now badly needing permanency. (emphasis added). Further, for reasons stated above, this Court



                                                 20
 does not believe that terminating the bond between Mother and the boys will have a detrimental

 effect on them. Consequently, this Court finds that in the best interest of the boys' needs and

 welfare Mother's parental rights be terminated.

 III. Failure to Appoint Children Separate Legal Counsel

          Next, Mother avers that this Court erred when it did not appoint counsel to represent the

 children's legal positions during the termination proceedings despite the language of 23 Pa. C.S.

 § 2313(a). Regarding representation of a child during a termination proceeding, 23 Pa. C.S.

 23 l 3(a) states:

         (a) Child.--The court shall appoint counsel to represent the child in an involuntary
         termination proceeding when the proceeding is being contested by one or both of the
         parents. The court may appoint counsel or a guardian ad litem to represent any child who
         has not reached the age of 18 years and is subject to any other proceeding under this part
         whenever it is in the best interests of the child. No attorney or law firm shall represent
         both the child and the adopting parent or parents.


Based on this statutory authority, on August 28, 2015, Mother filed Motions to Appoint Counsel

for both boys. After Answers were filed by the Agency and the GAL, this Court denied the

Motions stating:

                     IT IS HEREBY ORDERED THAT the Motion is DENIED. 23 Pa.
                     C.S. § 2313(a) gives this Court the discretion to appoint counsel or
                     a GAL to represent any child who has not reached 18 years and is
                     subject to any other proceeding under this part whenever it is in the
                     best interests of the child. Given the age of the child and the
                     GAL's established relationship with him, the Court is satisfied that
                     his best interests are well represented.

See Order 9/9/15.

         Mother contends that the language of§ 2313(a) represents a clear mandate that this Court

has discretion to decide between appointing the child legal counsel or a guardian ad litem only in




                                                      21
'.


      "other proceedings." Mother concludes that such discretion is not applicable to involuntary

      termination proceedings. This Court does not agree.

             It is well established that "[t]he purpose of2313(a) is to ensure that the needs and welfare          lI
     of a child will be actively advanced by an advocate who owes loyalty only to the child." In re
                                                                                                                   I
                                                                                                                   I
                                                                                                                    i
                                                                                                                    \
                                                                                                                    i
     Adoption ofG.KT., 75 A.3d 521, 527 (Pa. Super. 2013) quoting In re Adoption of Hess, 562                       I\
                                                                                                                    i
     A.2d 1375, 1380 (Pa. Super. 989). At the core of Mother's argument is that this Court should                       I
     have appointed legal counsel despite the fact that both children already had a GAL who was also

     an attorney. Specifically, Kristen Hamilton, Esquire, had previously been appointed as GAL for

     both children during their dependency proceedings, the prior termination proceeding in which

     Father's parental rights were terminated and was continuing to serve in such capacity at the time

     of hearing on the Petition was filed.

            Reviewing the case law applicable to Section 2313(a), it is clear to this Court that

     Mother's argument is without merit. Specifically, in In re KM, 53 A.3d 781, (Pa. Super. 2012),

     the Superior Court dealt with the precise issue Mother nowasserts. In KM., the appellant

     asserted that the orphans' court erred because "appointment of counsel is mandatory pursuant to

     § 2313(a) and that 'a Guardian ad Litem cannot play a dual role acting both as legal

     representation for the child and as guardian ad litem.?' Id. at 786. Specifically, the K.M. Court

     found that:

                    Although§ 2313(a) mandates that the orphans' court appoints
                    counsel in all cases where involuntary termination of parental
                    rights is contested, the plain language of§ 2313(a) is not clear and
                    free from ambiguity when applied to a scenario where, as here, the
                    orphans' court appointed an attorney to serve as the child's
                    guardian ad litem. The complexity is highlighted by the provision's
                    first two sentences. While the first sentence of§ 2313(a) directs
                    that counsel shall be appointed in all cases where involuntary
                    termination is contested, the second sentence addresses a situation
                    where a trial court has discretion to appoint counsel or a guardian


                                                      22                                                    ....
                                                                                                            '
                ad litem. While the case at bar does not fall within the latter
                scenario, the legislature's use of a disjunctive conjunction in the
                provision illustrates its recognition that in most cases it would be
                superfluous to appoint both counsel and an attorney serving as
                guardian ad litem. The official comment explaining the prospective
                application of§ 2313 further illuminates the legislature's
                perspective.

                      This new provision requires the court to appoint
                      counsel for a child when parental rights are being
                      involuntarily terminated and, when necessary, to
                      appoint a guardian ad litem for a child who has not
                      reached the age of 18 years. The guardian ad litem
                      concept is broad enough to allow the appointment of a
                      person other than a lawyer. For example, a social
                      worker could be appointed guardian ad litem within
                      this provision; in an appropriate case a nonlawyer
                      guardian ad !item could request appointment of
                      counsel.

               23 Pa.C.S. § 2313, Joint State Government Committee
               Comment-1970 (emphases added). Thus, reading § 2313 in pari
               materia with the official comment, it is not clear and free from all
               ambiguity that the legislature intended to require the superfluous
               appointment of counsel under the scenario where, as here, an
               attorney is serving as guardian ad litem. Tellingly, while the
               legislature's comment identified a situation where a non-lawyer
               guardian ad litem could request that counsel be appointed to
               represent a child's legal interest, there is no reciprocal requirement,
               either expressed in § 2313 or suggested by the official comment,
               that precludes an attorney serving as guardian ad litem from also
               serving as legal counsel.


Id. at 787.

        Thus, the KM. Court concluded that the orphans' court had not erred when it failed to

appoint legal counsel for a child who had already been provided a GAL who was an attorney.

The facts ofK.M. are analogous to the instant matter. Furthermore, from a practical view, if this

Court were to adopt Mother's position, both legal counsel and a GAL would be required for a

child in all involuntary termination proceedings. If the legislature had meant for that to be the



                                                 23
                                                                                                            -I
                                                                                                             :
                                                                                                             i
                                                                                                             I
                                                                                                             I
                                                                                                             i
    case it would have so instructed. Additionally, as this Court emphasized in our September 9,

    2015 Orderof Court given the age of the boys and the GAL's.established relationship with them,

    the Court is satisfied that their best interests are well represented. Consequently, this Court finds

    Mother's argument on this issue to be without merit.

        III.       Admissibility of Permanency Review Reports and Orders as Exhibits

               As resolution of Mother's final two issues are intertwined, the Court will address them

    simultaneously. Mother asserts that this Court erred when it admitted hearsay evidence contained

    within Petitioner's Exhibit 1, 3, and 5. These exhibits, which were the same for both boys, were

    permanency review reports done by their caseworker Nicole Weller.6 Additionally, Mother

    argues that this Court erred when it admitted permanency review orders in Exhibits 2, 4, and 6

    into evidence because these orders from the juvenile docket were entered under a lower

· .evidentiary standard than that applicable to a termination of parental rights hearing. During the

 first day of hearing, Petitioner moved for admission of her Exhibits 1 through 16. The following

 exchange occurred:

                      The Court: Any objection to Petitioner's Exhibits 1
                      through 16 being admitted in each case?

                      Attorney Nicklas: Your Honor, I have to go through those
                      number by number here. 1 through 6 I would object to on the
                      grounds that the orders were entered following permanency
                      review hearings which have a different evidentiary standard
                      than the termination hearing here today. So there's hearsay
                      all throughout those that was not testified to today.

N.T. 9/15/15 at 163. Petitioner and the Agency both properly responded to Mother's objection

and this Court overruled the objection stating:

                     The Court: Let's deal with that. Any response?

                     Attorney Hamilton: Yes, Your Honor. I do believe that as
6
    The three reports were done on October 3, 2014, January 22, 2015, and May 14, 2015.

                                                        24
                  far as there is a hearsay objection, we're also here on a
                  permanency review matter in addition to the modification of
                  placement. I think that as far as things that should not be
                  included in those for consideration of the adoption matter can
                  be separated by the Court.
                  I'm not asking for them necessarily for the truth of
                  the matter asserted. But those are the reports that were
                  accepted and incorporated as well as the orders that are of
                  record. And Ido believe Nicole Weller offered testimony on
                  all of them.

                  Attorney Yaukey: Iwould agree with Attorney Hamilton's
                  response also state that it also goes to showing the services
                  provided by the agency and providing timely and regular
                  permanency review hearings for mother to continue advising her
                  of what needed to be done. So I think it also goes to services
                  and efforts provided by the agency for purposes of the
                  termination hearing.

                  The Court: Petitioner's Exhibits 1 through 16 will be
                  admitted as they are relevant to the determination to be made
                  by the Court today regardless of the burden that was required
                  at the time of their entry as orders and reports.


Id. at 163-164.

       In support of her argument, Mother directs the Court to the Second Edition of the

Pennsylvania Dependency Benchbook. ("Benchboolr') Harrisburg, PA: Office of Children and

Families in the Courts, 2014, § 6-5. Specifically, regarding a caseworker's report, the Benchbook

instructs that "[b]ecause [a caseworker's report] contains background information, as well as the

agency's recommendations in the form of a proposed order, this report can be of great use in

preparing for the hearing. Of course, the report is not evidence, thus the Judge or Hearing Master

cannot base the ultimate decision on any matters in the report that are not established by properly

accepted evidence at the hearing itself." Id. Consequently, Mother concludes that such reports

are not admissible as evidence.




                                                  25
        This Court finds no reason to depart from the analysis employed at the hearing overruling

Mother's objection on these issues. Despite Mother's contentions, the record is clear that the

exhibits containing the permanency review reports of the boys' caseworker, Nicole Weller, were

"established by properly accepted evidence at the hearing itself." As correctly highlighted by

Attorney Hamilton, Ms. Weller offered testimony at the hearing on all three of the permanency

review reports in dispute. As to her reports in Exhibits 3 and 5, Ms. Weller testified:

               Q Exhibit No. 3, can you tell the Court what that is, please?
               A The report to the Court for a permanency review hearing
               scheduled for January 22nd, 2015.

               Q Is that something that you authored?
               A Yes, it is.

               Q Can you just sununarize for the Court what the
               recommendations were from the agency and what [Mother] needed
               to do for reunification?

              A: At that time, she needed to participate in a psychological
              evaluation, follow the recommendations, obtain
              and maintain financial stability, maintain safe stable housing,
              consistent visitation with [A.D.M.] and [L.B.M.], comply with the
              terms of criminal sentence and-

              The Court: Terms of what?

              The Witness: Her criminal sentence and/or probation, refrain from
              further criminal activity, successfully complete drug and alcohol
              treatment.



              Q: Exhibit No. 5 in [A.D.M. 's] packet-that's the one I'm referring
              to in both packets-Is another report to court. Did you author that?

              A: Yes, I did.

              Q: What is the date?



                                                26
•



                   A: The report was initially written for a hearing on April 9th,
                   2015. However, it was continued several times until May 14th,
                   2015.



                   Q Did [Mother] attend the May 14th, 2015, permanency review?

                   A Yes, she did.
                                                                                             j
                   Q: And at that time, what were the things [Mother] had to do in
                   order to be able to, on page 10, in order to be reunified with her        !
                   children?                                                                 [
                   A: Toe same as before. Maintain financial stability, stable
                   housing, consistent visitation, comply with the terms of her
                   criminal sentence and/or probation, and refrain from criminal-
                   further criminal activity and successfully complete drug and
                   alcohol treatment as well as participate in family therapy with
                   [A.D.M.] and [L.B.M.].

    N.T. 9/15/15 at 26-27, 30, 32.

    Regarding Exhibit 1, Ms. Weller testified:

                   Q: I'm going to hand you the adoption petition exhibit. Could you
                   identify the report to court at No. 1? Is that something you wrote?

                   A: Yes, it is.

                   Q: And that was presented at the time of the permanency
                   review and first termination; is that correct?                                I

                   A: Correct.
                                                                                                 I
                                                                                                 1



                   The Court: Just wanted that clear for the record. We have a
                                                                                                     I
                   separate set of exhibits for each child. But they are identified as the
                   same. Exhibit I in each case is your report to the Court?

                   The Witness: Correct.
                                                                                                     I

                                                     27
    (emphasis added). Id. at 25-26. Thus, Petitioner's exhibit one was a report by Ms. Weller that

    had been completed on October 3, 2014, prior to the first termination proceeding and was

    properly admitted in that matter. 7

           Thus, Ms. Weller's own testimony regarding her reports was properly accepted evidence

    that was established at the hearing. Additionally, the reports emphasize the ongoing services

    provided to Mother by the Agency as well as that timely and regular permanency review

    hearings were being held in an effort to reunite the boys with Mother. It is well established under

    Section 2511 (a)(8) and (a)(5), the Court must next look to whether conditions that led to the
                                                                                                                      I
child's removal continue to exist, despite the Agency's reasonable, good faith efforts. Clearly the                   l
                                                                                                                      I
                                                                                                                      i
type and degree to which the Agency was providing services to Mother is relevant to determine

if termination is proper under these subsections.

           Finally, this Court also finds Defendant's final issue to be without merit. The permanency

review orders and reports from the juvenile docket were relevant toihe determination to be made

by this Court regardless of the burden that was required at the time of their entry. This Court is

obviously cognizant of the evidentiary standard under which these orders and reports were

originally entered as evidence and was able to weigh that accordingly. Furthermore, in addition

to the TPR hearing, the Court was also being asked to rule on the permanency review matter and

a Motion for Modification of Placement filed by Mother. Thus, the permanency review orders

7
  At the first termination proceeding, Ms. Weller testified regarding her October 3, 2014, permanency review report
stating:
                    Q: Directing your attention to Exhibit E through Jin the children's permanency
                    review hearing which was held October 3, 2014. G is the permanency review
                    hearing which was held January 2nd, 2014, although the report says 2013,
                    However, that was a typographical error.

                  Q: Okay. Now, at each of those permanency review hearings, were the same
                  services again recommended for [Mother]?
                  A: Yes.

N.T. 10/3/14 at 24-25.

                                                        28
 and reports were clearly relevant to the decision before the Court and we find Mother's

 contention on this issue to be without merit.

        B. Goal Change and Motion to Modify Placement

        In a goal change proceeding, the Court is required to focus on the child and determine the

 goal that is in the child's best interest. See In re A.L.D., 797 A.2d 326, 339 (Pa. Super. 2002)

 (citation omitted). The best interest of the child, and not the interests of the parent, must direct

the trial court. See In re R.LS., 36 A.3d 567, 573 (Pa. 2011). Our appellate courts have

explained:

                [T]he decision to allow CYS to change the service plan goal from
               reunification to adoption is not merely a minor decision permitting
               a slight shift in the emphasis of CYS' social services. As a practical
               and legal matter, an order by the juvenile court changing the child's
               placement goal from reunification to adoption ends any dispute
               that may exist between CYS and the parent as to the adequacy of
               CYS' services aimed at reuniting the parent with his/her children
               and, of course, as to whether CYS had selected the most
               appropriate goal for this family. By allowing CYS to change its
               goal to adoption, the trial court has decided that CYS has provided
               adequate services to the parent but that he/she is nonetheless
               incapable of caring for the child and that, therefore, adoption is
               now the favored disposition. In other words, the trial court order is
               the decision that allows CYS to give up on the parent.

In re A.L.D., 797 A.2d at 339 (citation omitted). Indeed, "(a]lthough the Commonwealth is

willing to take on the obligation to help parents assume their irreducible minimum parental

responsibilities," that obligation "is not indefinite nor has the Commonwealth made itself

guarantor of the success of the efforts to help parents assume their parental duties.'' Id·at 340.

       Appellate review of a goal change determination is deferential. See R.LS., 36 A3d at

573. The reviewing court is required to accept the findings of fact and credibility determinations

of the trial court if they find support in the record, but is not required to accept any inferences or

conclusions of law. See In re R.JT., 9 A.3d 1179, 1190 (Pa. 2010). The standard of review is an


                                                 29
 abuse of discretion. See id. A trial court abuses its discretion if its judgment is so ''manifestly

 unreasonable, that the court disregarded the law, or that its action was a result of partiality,

 prejudice, bias or ill will." In re R.P., 956 A.2d 449, 455 (Pa. Super. 2008) (internal quotations

 omitted) (citation omitted). Our appellate courts have stated, "[ w]hen the trial court's findings

 are supported by competent evidence of record, we will affirm 'even if the record could also

 support an opposite result.?' In re N.C., 909 A.2d 818, 823 (Pa. Super. 2006) (quoting In re

Adoption of R.JS., 901 A.2d 502, 506 (Pa. Super. 2006)). Indeed, the trial court, having

"presided over several other hearings with the same parties" and possessing a "longitudinal

understanding of the case and the best interest of the individual child involved" is in the best

position to "gauge the likelihood of the success of the current permanency plan." See In re

R.JT, 9 A.3d at 1190.

       The disposition of dependent children is controlled by the Juvenile Act. In re R.MG.,

997 A.2d 339, 345 (Pa. Super. 2010). At each permanency review hearing, including a goal

change proceeding, the trial court must make several determinations mandated by statute,

examining whether the current goal remains feasible and continues to be in the best interest of

the child. See 42 Pa. C.S. § 6351. Section 6351 provides in pertinent part:

               (f) Matters to be determined at permanency hearing.-- At each
              permanency hearing, a court shall determine all of the following:
              (1) The continuing necessity for and appropriateness of the
              placement.
              (2) The appropriateness, feasibility and extent of compliance with
              the permanency plan developed for the child.
              (3) The extent of progress made toward alleviating the
              circumstances which necessitated the original placement.
              (4) The appropriateness and feasibility of the current placement
              goal for the child.
              (5) The likely date by which the placement goal for the child might
              be achieved.
              (5 .1) Whether reasonable efforts were made to finalize the
              permanency plan in effect.


                                               30
                  (6) Whether the child is safe.

                  (9) If the child has been in placement for at least 15 of the last 22
                 months ....
                 (10) If a sibling of a child has been removed from his home and is
                 in a different placement setting than the child, whether reasonable
                 efforts have been made to place the child and the sibling of the
                 child together or whether such joint placement is contrary to the
                 safety or well-being of the child or sibling.
                 (11) If the child has a sibling, whether visitation of the child with
                 that sibling is occurring no less than twice a month, unless a
                 finding is made that visitation is contrary to the safety or well-
                 being of the child or sibling.

 42 Pa. C.S § 6351 (f). Under§ 6351, "[s]afety, permanency, and well-being of the child must

 take precedence over all other considerations," including the parent's rights and wishes. In re

 R.MG., 997 A.2d at 347 (quoting In re D.P., 972 A.2d 1221, 1227 (Pa. Super. 2009)) (emphasis

 in original). Even if a parent substantially complies with a reunification plan, a goal change to

adoption may still be appropriate. See In re R.MG., 997 A.2d at 347.

    I.       Mother's Compliance with Permanency Plan and Court-Ordered Services

         In her first two arguments in the dependency action, Mother argues that this Court erred

and abused its discretion when it changed the placement goal of the boys from reunification to

adoption. First, Mother avers that she has substantially complied with the permanency plan as

she has safe and suitable housing for the children, is employed and financially capable of

providing for the children's basic needs, is enrolled in drug and alcohol classes, consistently

participates in visitation the boys and participated in a both a psychological and psychiatric

evaluation and complies with those recommendations.

         Second Mother alleges that she has made substantial progress in alleviating the

circumstances which necessitated placement because she has obtained stable housing, financial

stability, and is safely able to parent and care for the children. Both arguments by Mother



                                                   31
 essentially assert that she substantially complied with her court-ordered services necessary to

 achieve reunification. For various reasons, this Court disagrees.

         A majority of the analysis necessary to address Mother's argument on this issue has been

 extensively discussed and outlined in the termination proceeding above. Consequently, the Court

 will provide only a brief synopsis in dismissing Mother's issues on this matter. Mother claims

 that she has "substantially complied with the permanency plan" in question. Such an assertion is

 absolutely antithetic to the record in the instant matter. The reason the boys have remained in

placement for over two years is the direct result of Mother failing to substantially comply with

the permanency plan.

        The Court is well aware of the strides Mother was making in attempting to be reunified

with the boys. However, Mother was unable to see compliance with the permanency plan to its

-conclusion despite how close she may have been. Furthermore, testimony at the hearing

established that despite Mother progress towards reunification up until April of 2015, she was

doing so while violating her probation. For the last two years it has been explained and stressed

to Mother that a component of her court-ordered services to achieve reunification is that she

must abide by provisions of her probation and refrain from further criminal activity. Despite this,

by Mother's own admission, she knew she was violating her probation while simply being

fortunate in avoiding detection. N.T. 9/18/15 at 7-8.

       When the Petition was filed by the GAL, Mother was incarcerated and on disciplinary

status. N.T. 9/15/15 at 35-36. Thus, Mother was unable to provide stable housing, was not

employed, was unable to financially provide for the boys' needs and could not even have

visitation with them. Quite clearly Mother had not substantially complied with the permanency

plan. Moreover, even at the time of the hearing, it cannot be said that Mother had "substantially



                                                 32
                                                                                                      I
                                                                                                      I
                                                                                                      I



                                                                                                      I
 complied with her permanency p Ian." Although she was visiting with the boys again after her
                                                                                                      I
 release from jail, she had been living with her natural father for less than a month. N.T. 9/18/15

 at 22. Her father had also agreed to hire her for his self-owned business roughly a week before
                                                                                                          I
 the hearing. N.T. 9/15/15 at 137-138. These facts would certainly not rise to the conclusion that

Mother has substantially complied with obtaining stable housing and financial stability

especially in light of the fact the boys' placement was over two years ago. Perhaps best

articulated by the GAL at the hearing, Mother's biggest problem is not housing or employment

but is her inability to maintain consistency with her court-ordered services. See 9/18/15 at 43.

For these reasons, this Court cannot conclude that Mother has substantially complied with her

permanency plan.

         For very similar reasons, the Court must also conclude that Mother has not made

substantial progress in alleviating the circumstances which necessitated the boys' placement. As

mentioned, Mother had maintained stable housing and employment for less than a month at the

time of the hearing and was incarcerated when the Petition was filed. Such facts do not support

that Mother has made substantial progress in alleviating circumstances which necessitated the

boys' placement over two years ago.

   II.      Current Safety Risk

         In her next issue, Mother contends that no evidence was presented at the hearing that

there was any current safety risk to the boys. Rather, Mother avers that this Court's decision to

change the boys' goal from reunification to adoption was based on stability for the boys derived

from speculative future circumstances. Mother argues that the relevant inquiry should have been

the current situation and analysis of the boys' safety. Mother again quotes the Benchbook which

states "[judicial determination related to removal, reunification and permanency should be



                                                 33
    governed by safety." Benchbook at§ 2-6. This Court finds such an argument fails for multiple

    reasons.

               First, regardless of Mother's contentions otherwise, there was evidence presented at the

    hearing that raised safety concerns regarding reunifying the boys with Mother. As correctly

    highlighted by the Agency at the hearing, Mother appears to conclude that simply because she

    how now obtained "stable" housing with her natural father that all safety issues involving the

boys have been remedied. The facts in the instant matter do not support such a conclusion.

Throughout the two years the boys have been in placement; Mother has been incarcerated five

separate times.8 N.T. 9/15/15 at 43. Mother's continued inability to stay out of jail raises safety

concerns about who would care and protect the boys in the event such behavior continued

especially in light of the fact that Father's parental rights have already been terminated.

Additionally, many of these incarcerations resulted from probation or parole violations for using

opiates or other drugs. N.T. 9/18/15 at 24, 42. Mother also admitted at the hearing that she was

struggling with drinking during April of 2015. Jd. at 33. Despite this, Mother failed to seek

alcohol or drug treatment until after she was incarcerated. Id. at 33-34. Clearly Mother's

continued struggles with addiction to drugs and alcohol are issues that raise safety concerns

about her ability to be reunified with and care for the boys.

           Mother has also made other poor decisions just months before the Petition in this matter

was filed that present safety risks to the boys. Mother was to be reunified with the boys on April

10, 2015. However, testimony by her own stepfather indicates that in April of2015 Mother was

not staying at the Ojj        . :t's home which was her agreed upon home plan. Instead, she was using



8
 Since the boys' placement on July 3, 2013, Mother has been incarcerated from July 5, 2013 through Oct~ber 2,
2013; from October 24, 2013 through November 6, 2013; from December 12, 2013 through April 24, 2014; from
May 5, 2014 through June 20, 2014 and from April21, 2015 through August 20, 2015.

                                                      34
visit. N.T. 9/15/15 at 219. More troubling was that Mother was staying ata male friend's home

who was on parole for various charges including felony robbery. Id. at 214, 219, N.T. 9/18/15 at

7-8. These decisions not only ultimately led to Mother being incarcerated for violating her

probation but further delayed reunification with the boys and Mother's ability to care and keep

them safe. Additionally, such behavior also presented a risk of exposing the boys to a potentially

dangerous individual.

        This Court would also note that the incident where L.B.M. returned to his foster home

with injuries after an unsupervised visit with Mother also presents safety concerns for the boys.

Although the incident was later determined to be unfounded, Mother was never able to provide

an explanation about how L.B.M. sustained his injuries that were consistent with the medical

documentation the Agency received. N.T. 9/15/15 at 89-90. This Court would note that

throughout both termination proceedings, there have never been any allegations that Mother

herself abused or neglected the children. Although Mother has at times struggled to control and

properly redirect the children, an issue any parent of two active young boys is likely to have, by

almost all accounts she was been properly able to discipline and show affection to the boys

during visits. Id. at 120. Thus, the reasons there was evidence at the hearing of current safety

risks to the boys was not Mother's inability to parent. Instead, it has been Mother's consistently

poor and shortsighted decision making. Simply put, who and what Mother has continued to

expose herself to over the last two years has impacted the safety of the boys.

       Perhaps most telling regarding current safety risks the boys may face if reunification

efforts with Mother continue are best expressed from the GAL who had spoken with A.D .M. on

this issue. Specifically, the GAL stated the following at the hearing:

               Also [A.D.M.J is very cognizant of [Mother) being
               biological mother. He's aware that she loves him. And he

                                                 35
                    acknowledges that he loves her so much so that all
                    disappointment aside, if coming in here today, he'd probably
                    tell her he wants to be with her.

                    However, [A.D.M.] has also come to realize his mother
                    can't keep him safe, he cannot trust her, and he cannot believe
                    anything she says.

                    [A.D.M.] knows his mom continues to make decisions that
                    are contrary to his best interests and understands that it also
                    is contrary to [L.B.M.]. He knows that to be stable, safe, and
                    ultimately have what's left of his childhood, he needs to be
                    something more than what--he needs something more than what
                    she can provide right now.

(emphasis added) N.T. 9/18/15 at 46-47.9 In contrast, neither the GAL, the Agency, A.D.M. nor

Mother have any safety concerns for the boys in their current foster home. Id. at 16.

           Assuming arguendo, that there was no evidence of a current safety risk to the·boys with

.reunification with Mother in the home she now shares with her natural father, this would still not

impact this Court's decision to change the goal of the boys to adoption. Mother appears to

misinterpret that "judicial determination related to removal, reunification and permanency should

be governed by safety." Benchbook, at§ 2-6. Mother asserts that simply because she has now

obtained stable housing, and thus the boys would be safe, that a goal change to adoption is

inappropriate. Mother is correct that safety of a child is an essential factor that must be

considered by a court at a permanency review hearing, including a goal change proceeding. See

42 Pa. C.S. § 6351. However, under Section 6351, the statutory authority for matters to be

determined at a permanency review hearing, "safety, permanency, and well-being of the child

must take precedence over all other considerations." In re D.P., 972 A.2d at 1227.

           Therefore, simply because a child would be safe in reunifying with a parent is not

dispositive of the decision facing a court at a permanency review hearing. Instead, ensuring that


9
    A.D.M.'sown words to the Court on this issue can be found at N.T. 9/15/15 at 10, 11.

                                                          36
the child will be safe wherever they will be placed at the current time, and in the future if

reunification occurs, acts as a floor of protection for the child and must guide the court's

decision. However, under Section 635 I(f) there are a copious number of factors a court must

consider. In addition to safety, the court must consider factors such as permanency, the well-

being of the child, progress made toward alieving circumstances which necessitated placement,

likely date by which the placement goal might be achieved and length of time in placement.

           It is undisputed by the parties that there have been no safety concerns regarding the boys

care while in their foster home. Furthermore, all of the other factors weigh strongly against

Mother and in favor of a goal change to adoption. The boys have been in placement for over two

years, yet at the time the Petition was filed Mother was no closer to reunification than she had

been on July 3, 2013. For reasons that have been diligently detailed above, Mother has made

.minimal progress in alleviating the circumstances that necessitated placement. Notably, the two

other crucial considerations, permanency and the well-being of both boys, illustrate that a goal

change to adoption is necessary. Mother obtaining housing and employment through her natural

father less than a month prior to the hearing does not make a goal change from reunification to

adoption inappropriate in light of all the other factors necessary for this Court's consideration

under Section 635 I (f). Such minimal progress over a two year period will not toll the

requirements that the Agency has informed Mother she must complete in order to achieve

reunification. The boys' need for permanency and their well-being persuade this Court that a

change to adoption is absolutely necessary.

    III.      Motion to Modify Placement

       · Finally, Mother contends that the Court erred when it denied her Motion to Modify

Placement of the boys from foster care to approved kinship care of the(£          1s. Mother points

                                                    37
 out that the   Oil ••flss have had a relationship with the boys since birth, have consistently visited
 with them while in placement and have a safe and stable home for the boys to reside. At the

 hearing both Mrs. 0-and            Mr. 0      I   testified.

         The O ?      f s reside in Greencastle, Pennsylvania, which is located in Franklin County.
 N.T. 9/15/15 at 168. The ~s            are currently both employed at Beck Manufacturing. Id. at

 170, 215. At the hearing, the Ot       as: indicated they were willing to be a resource for the boys
 at the present time. Id at 171. It is undisputed that prior to the boys coming into placement, the

 OJ .   As were contacted about becoming a possible resource. Id. at 217.      In fact, Mother

 actually came to the O I J    11 first and explainedto them that if they could not be a resource,
 she would have to call the Agency. Id. Mr. ON 11 testified that because of their work

schedules and living arrangements they informed Mother they could not be a resource but did not

believe she would actually call the Agency. Id. As a result, the boys came into placement on July

                       I) did participate in short visits with the boys beginning in December of
2013. Id. at 174. However at no point did they offer themselves as a kinship resource or

complete a home study in the first year of the boys' placement. Id. 242.

        Finally, at the first termination proceeding involving the boys, the O          s offered

themselves as a kinship resource. N.T. 9/15/15 at 43. On October 13, 2014, the Agency made a

referral to Family Care Services for a kinship care family profile of the OE •s. Id. That

referral was subsequently denied in December of2014 because the O             Es failed to complete

all of the paperwork and other requirements. Id. This denial occurred roughly a month after this

Court's November 25, 2014 Opinion and Order of Court that decided against terminating

Mother's parental rights. Interestingly, when asked to explain the couple's course of action

regarding becoming a resource for the boys since their placement, Mr. 0       B   $ testified:


                                                    38
.
»




                     Q: You also testified that your primary concern is the
                     boys, the kids come first and they always have. If that's the
                     case, why did you and your wife not make efforts to be
                     considered as a kinship resource for the boys prior to, or
                     complete efforts rather, prior to or after the last termination
                     hearing?

                    A: Can you repeat that, please?

                    Q: Sure. You testified that the boys are your main
                    concern, they come first?

                    A:Yes.

                    Q: And yet you and your wife did not complete a home
                    study to be considered as a resource until after the last
                    termination hearing?

                    A: That's correct.

                    Q: So why did you not complete that if the boys were
                    always your main concern?

                    A: Because the Judge already ordered the kids could come
                    home at some point in time. Plus we were actually still doing
                    it. And [Mother] got a little mad at us that we did continue doing
                    it. So we stopped.

                    Q: If the boys were your main concerns, why didn't you
                    say, I get it, I understand but we need to put the boys first?

                    A: Because it was already determined that they were going
                    to be returned home at some point. So why continue doing it if
                    they were already going to be coming home.

                    Q: What about prior to October 2014? They were placed in
                    July of 2013. So over a year prior to that, why did you not
                    take any steps to have them possibly with you?

                   A: I don't have an answer for that.

    (emphasis added) Id. at 241~242.

           The   Olt•lllss   did not identify themselves a possible kinship resource again until April

    23, 2015, two days after Mother was reincarcerated for violating her probation. Id. at 44. The


                                                      39
..
      referral was actually approved by Family Care Services but denied by the Agency over issues

      with the family profile. Id. Specifically, the Agency had concerns with Mr.     O••f       's DUI

      charges and sobriety. Id. Furthermore, the Agency believed the O I          3 s were not supportive    of

      Mother as illustrated by arguments between Mother and Mr. 0           il   in front of A.D.M. during

      unsupervised visits. Id.

               Prior to Mother's April 2015 incarceration she was residing at the   or     Is'   home as it

      was her approved home plan after her most recent release from jail. At the hearing, the O               s

      both acknowledged that they were aware that Mother's home plan was their residence and that if

      she stayed overnight elsewhere she would not be in compliance with her probation. N.T. 9/15/15

     at 212, 240. Despite this, Mrs.    Otd •II   stated that she was aware Mother had been staying

     overnight at another man's house roughly two to three nights a week. Id. at 205. Mr. 0-

     further explained that Mother was not even living at their residence but instead using it as a

     storage unit so she could sleep at her boyfriend's house for two months prior to her probation

     violation. Id. at 219, 227. Additionally, he explained that he suspected her of drinking around

     this time period. Id. However, the O••        t, each admitted that despite knowing these were

     violations by Mother of her probation, neither contacted the Agency. Id. at 200-201, 227. Finally,

     the 0£     ff : were   fully aware that Mother had battled substance abuse issues in the past and

     was a recovering drug addict. Id. 189-190, 231.

              Although a change in placement of a child may at times be necessary, a court should

     implement moving of a child "only when absolutely necessary." Benchbook; at § 10-1. Pa.

     R.J.C.P. 1606(b) provides that a motion for modification must include:


                     1) the specific reasons for the necessity of change to the order;
                     (2) the proposed placement;
                     (3) the current location of the child;


                                                        40
               (4) the manner in which any educational, health care, and disability
               needs of the child will be addressed;
               (5) an avennent as to whether each party concurs or objects to 'the 1'
               proposal, including the child's wishes if ascertainable; and
               (6) the signatures of all the parties.                t    '~"

                                                                 ~·-   '
Unfortunately Rule 1606 provides little guidance on what factors a court should consider when

reaching a modification decision. However, the Benchbook is instructive on this issue and

recommends a trial court to consider:


               1. The reasons for the move;
               2. If the new placement is more restrictive;
               3. The permanency goal and whether the move will enhance the
               opportunity to realize that goal;
               4. The educational and health needs of the child, with special
               emphasis on if a move with result in a change of schools;
               5. Trauma and sense of loss that the child may experience;
               6. Continued opportunity for parents/guardians/siblings in the
               child's life to visit;
               7. Safety of the child;
               8. Any other factors the court deems appropriate.

Benchbook, at§ 10-3.

       As to the first factor, the reasons for the request appear to be having the boys reside with

relatives, their grandparents, as opposed to their current foster family. Second, it does not appear

that the proposed placement is more or less restrictive than the boys' current placement.

Regarding the third factor, the children's permanency goal and whether the move will enhance

the opportunity to realize that goal, this Court finds that a move in placement would have no

relevant impact on the boys' goal of adoption.

       Turning to the fourth factor, this Court finds that the educational and health needs of the

boys require them to remain in their current placement with their foster family. Currently,

A.D.M. attends school at Mowrey Elementary in Waynesboro, Pennsylvania. N.T. 9/15/15 at 5,



                                                 41
 178. The O lj    fs reside in the Greencastle school district. Id. at 178. Ms. 0      ;   79 testified   that

 AD.M. likes his current school. Id. at 203. AD.M. did previously attend school in Greencastle

 although that was prior to March of 2014. Id. L.B.M. currently attends a day care program and

will soon be starting preschool. Id. at 54. L.B.M. appears to be doing very in his day care

program and enjoys it. Id. at 55. When L.B.M. first came into placement he was struggling with

speech problems. However, while with his foster family L.B.M. has made "significant strides in

his speech" in large part to speech therapy he attends once a week. Id. at 53-54. All of these facts

persuade this Court that the educational and health needs of the boys are best served by not

instituting a change in placement. Both boys appear to be enjoying and starting to thrive at their

schools and this Court has concerns about again upsetting such stability. Furthermore, L.B.M. 's

speech has drastically improved while in his current home and routine.

        Next, this Court must consider the trauma and sense of loss the boys might experience

from a change in placement. Without question, taking L.B.M. out of his foster home and placing

him with the 0-          would cause him significant trauma and sense of loss. L.B.M. was

incredibly young when he came into placement. N.T. 9/15/15 at 56-57. His foster family is the

only family he has ever known. Not surprisingly L.B.M. has referred to his foster parents as

II?:Om and dad since he came into placement and continues to do so. Id. at 56. In contrast, L.B.M.

recognizes the 0-s         as grandparents. In fact, both boys referto Mr.      on A as Pappy. Id. at
216. According to Mr. Kane, A.D.M. also loves his foster family very much and his foster

parents treat him like their own son. Id. at 156-157. Three months prior to the hearing, A.D.M.

began referring to his foster parents as mom and dad. Id. at 56. Both boys have also formed

significant bonds with their foster siblings.   id. at 52, 55. This   Court has serious concerns about

the trauma and sense of loss both boys would feel if they were torn from their foster home. The



                                                    42
\)




     boys love and have a significant bond with their foster family and moving them would only

     continue the endless cycle of instability they have endured for so much of their young lives.

             Although the sixth factor may allow Mother to visit the boys more often, moving the

     children could also restrict their ability to visit with their foster parents and siblings. Therefore,

     this Court finds this factor to be of little relevance in reaching a conclusion on this issue. Finally,

     there are no safety concerns for the boys in their current foster home.

             Additionally, this Court finds numerous other factors relevant in resolving Mother's

     Motion. These include the testimony of the O 1          $ ., the length of time the boys were in

     placement before the   04lllllt, made themselves     a permanent resource and their clear role as

     grandparents to the boys as opposed to parents. Specifically on these points this Court stated at

     the hearing:

                    As to placement pending an adoption, I'm denying the request for a
                    modification of placement to the home of Mr. and Mrs. 0 d •
                    for several reasons. I am troubled by the testimony that was
                    provided by Mr. and Mrs. 0 3 5 recognizing to different
                    degrees the failures of [Mother] while in their home while they
                    also had an obligation to be ensuring safety of
                    their grandchildren and not providing truthful information about
                    [Mother's] living arrangements, about her use of alcohol, about her
                    associating with individuals with a criminal record in violation of
                    the terms of her parole.

                    And they are grandparents. It wasn't until this final time of your
                    incarceration that they have come forward saying they wanted to
                    be a permanent resource.

                    In the meantime, the boys have developed the relationship, the
                    family, the permanency they want with the foster parents who have
                    been there 24/7 as the boys have struggled with going in and out of
                    preparing to reunify and being rejected and being of an age to
                    understand why they're not seeing mom even in jail because she's
                    not following rules in jail.




                                                        43
                So there will be no further changes for these boys. They will have
                their answer as to what their life will be and that they will have the
                support they need to deal with their new reality.

Id. at 53-54.

        Taking into consideration all of the aforementioned factors, this Court must conclude that

changing the placement of the boys is not absolutely necessary and would actually be incredibly

detrimental to them. It would very likely cause significant trauma and sense of loss. Furthermore,

a move would be contrary to the boys' educational and health needs. For all these reasons, this

Court finds that a modification of placement is inappropriate.




                                          CONCLUSION

        There is no question that Mother deeply loves both of her sons. In many respects, it was

this love and bond that persuaded this Court not to terminate the parental rights of Mother a year

ago. However, sadly for all involved, the current situation has actually become worse. Despite

making strides at certain points during the boys' placement that has lasted well over two years,

Mother has failed to the maintain consistency, safety, and stability necessary for reunification.

Despite the grounds under Section 251 l(a) having been clearly and convincingly proven, the

Court takes no pleasure in carrying out its duty in ordering the termination of parental rights and

finding the goal of reunification no longer appropriate. Yet even with the support of the Agency,

the GAL and Mother's own attorney, Mother's actions convince this Court it has no other choice

but to terminate and make a goal change.

       Turning to 251 l(b), the Court recognizes the bond that exists between Mother and the

boys, particularly with A.D.M. Although it may have once been, the bond between Mother and

A.D.M. is no longer a nurturing one. It is not a bond that provides the safety and protection a



                                                  44
parent must provide a child. Instead, it is a bond that has riddled much of A.D.M.' s young life

with disappointment and uncertainty. The record is replete with evidence from various sources

that the most important need in A.D.M.'s life at this point is permanency. Both boys are thriving

in their foster home and the time has come that each of them will know where they will be in the

future. Consequently, this Court finds that despite the emotional bond between Mother and the

boys, it is in their best interest that Mother's parental rights are terminated and their permanency

goal be changed from reunification to adoption. Furthermore, for similar reasons described in

detail above, this Court denies Mother's Modification of Placement. Accordingly, the grounds

for termination of parental rights under the statute having been proven and in the boys' best

interest, and the goal change being in the boys' best interest, the Court respectfully requests the

Superior Court dismiss the instant appeal and affirm the termination of parental rights, goal

change to adoption, and denial of Mother's Motion for Modification of Placement.




                                                 45
V.




           KN 'fHE COURT OF COMMON PLEAS OF THE 39TH JUDICIAL DISTRICT
                    OF PENNSYLVANIA - FRANKLIN COUNTY BRANCH

     IN RE: ADOPTION OF                                   Orphans' Court Division
             A.D.M.
                                                          41 - ADOPT· 2014
             A Minor

     IN RE: ADOPTION OF                                   Honorable Carol L. Van Horn
           L.B.M.
                                                          42 - ADOPT - 2014
             A Minor
                                                          Honorable Carol L. Van Horn


     IN INTEREST OF:                                      Juvenile Court Division

            A.D.M.,                                       CP-28-DP-0051-2013
            A Minor Male Child

            Born: Marchi, 2007
                                                          Honorable Carol L. Van Hom
     IN INTERSEST OF:

            L.B.M.,                                       CP-28-DP-0050-2013
            A Minor Male Child

            Born: Mayf 2011
                                                          Honorable Carol L. Van Horn




                                             ORDER OF COURT

            AND NOW THIS       --1!:__ day   of December, 2015, pursuant to Pa. R.A.P. 1931(c),


             IT IS HEREBY ORDERED that the Clerk of Courts of Franklin County shall promptly
     transmit to the Superior Court of Pennsylvania the records in these matters along with the
     attached Opinionsur Pa. R.A.P. 1925(a).


             The Clerk shall immediately docket this Opinion and Order of Court and record in the
     docket the date it was made. The Clerk shall forthwith furnish a copy of the Opinion and Order


                                                     46
of Court, by mail or personal delivery, to each party or attorney, and shall record in the docket
the time and manner thereof                                             ·

                                                         By the Court,



                                                                         Carol L. Van Hom, P .J.


copies:
Kristen Hamilton, Esq., GAL
Theresa M. Yankey, Esq., Counsel for Agency
Kristin Nicklas, Esq., Counsel for Natural Mother




                                                                                                      l
                                                                                                      I
                                                                                                    . i




                                                    47